Jenkins was indicted in Atascosa County on three separate charges of murder, all growing out of the same transaction. The case was transferred to Wilson County, where, upon trial, the jury failed to agree; and subsequently the district judge in said county admitted relator to bail in the sum of $500 in each case. The case was then transferred to Bexar County on a change of venue, where a conviction was obtained, which on appeal was set aside and reversed. Upon the return of the mandate, on the showing made by the State, appellant's bond was raised to the sum of $2000. He sought his discharge under the original bond by resorting to the writ of habeas corpus. This was refused, and this appeal prosecuted. This question was decided against the State's contention in Augustine v. State, 33 Tex. Crim. 1. On the authority of that case, this judgment is reversed, and it is held that appellant is entitled to his liberty under the original bond. *Page 254